815 F.2d 75
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Guy T. BLACK, Plaintiff-Appellant,v.INTERNAL REVENUE SERVICE;  Federal Bureau of Investigation,Defendants- Appellees.
Nos. 86-3586, 86-3587.
United States Court of Appeals, Sixth Circuit.
Feb. 4, 1987.

1
Before LIVELY, Chief Judge, RYAN, Circuit Judge, and JOINER, District Judge.*

ORDER

2
This matter has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


3
This pro se plaintiff appeals from a district court judgment which granted defendants' motions for summary judgment, thereby dismissing his complaint to compel disclosure of all documents responsive to his Freedom of Information Act and Privacy Act request.  In conjunction with these appeals plaintiff has filed motions for counsel and pauper status.  No briefs have been filed on appeal.


4
Upon review of the district court record, this Court concludes that the district court correctly granted summary judgment to the defendants.  See Davis v. Robbs, 794 F.2d 1129, 1130 (6th Cir. 1986).


5
Therefore, the district court's judgment is hereby affirmed pursuant to Rule 9(d)(3), Rules of the Sixth Circuit.  The motions for counsel and pauper status are denied.



*
 The Honorable Charles F. Joiner, Senior Judge, U.S. District Court for the Eastern District of Michigan, sitting by designation